 Case 19-00887       Doc 104     Filed 04/13/21 Entered 04/13/21 17:55:20            Desc Main
                                  Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                   )     )          Case No. 19-10717
    The matter of DRAGAN MICIC,          )     )          Chapter 7
               Debtor.                   )
                                     ) )                  Adversary Proceeding No. 19-887
____________________________________     )
TOMASZ MARKUT,                           )                Honorable Jack B. Schmetterer
            Plaintiff,                   )                Courtroom 682
                                         )
v.                                   ) ) )
                                         )
DRAGAN MICIC,                            )
            Defendant.                   )

                                  STIPULATIONS OF FACT

1. On Friday, December 11, 2015, Defendant-Debtor Dragan Micic resided at 4849 North Natchez
   Avenue, Chicago, Illinois 60567.

2. At the time, Micic weighed about 185 pounds and was 5 feet 9 inches tall.

3. On December 11, 2015, Micic’s phone number was 773-787-7547.

4. On December 11, 2015, Plaintiff Tomasz Markut resided two doors south from Micic’s
   residence on North Natchez Avenue, i.e. there was one home between their residences.

5. Micic usually parked his work van on the public way in front of his own residence, on the same
   side of the street.

6. On the evening of December 10, 2015, Micic parked his van across the street from his residence
   facing southbound on North Natchez Avenue.

7. The area where Micic parked is a tow zone with no parking from 7:00 a.m. to 4:30 p.m. on
   school days.

8. Micic parked across the street because there was no parking available on the side of the street of
   his residence when he returned home from work and the height of his garage door would not
   accommodate his van.

9. On the morning of December 11, 2015, Markut’s vehicle was parked facing northbound on
   North Natchez Avenue, directly in front of and on the same side of the street Micic’s residence.

10. On the morning of December 11, 2015, There were no other spaces on the same side of the street
    as Micic’s residence available for Micic to relocate his van.
    Case 19-00887        Doc 104      Filed 04/13/21 Entered 04/13/21 17:55:20             Desc Main
                                       Document     Page 2 of 2



   11. The front door of Micic’s residence opens out to a small porch with 6 steps leading down to a
       walkway that continues straight forward to the street, with a sidewalk parallel to the street
       crossing the walkway between the steps and the street.

   12. Some time before 8:00 a.m., Micic called Markut several times asking if Markut could move his
       car.

   13. At about 8:04 a.m., Micic sent a text message to Markut which stated “Move your fucking car.”

   14. Micic saw Markut on the sidewalk in front of the house between their residences traveling from
       Markut’s residence toward Markut’s car as Micic exited his residence through his front door.

   15. Markut turned away from Micic after the contact, went to his vehicle, and drove away.

   16. Micic did not observe any injury to Markut.

   17. Micic called Markut later that day to apologize for the argument.

   18. Micic denies shoving or head-butting Markut, or intending any physical contact with or harm to
       him, on the morning of December 11, 2015.

   19. Parties will stipulate to the authenticity and admissibility of Plaintiff’s Exhibits A, B, E, F, G, H,
       I, J, K, and L, however only after foundation as to relevancy from Plaintiff evidencing that said
       records and/or bills are a result of the incident.

   20. Markut did not hit or push Micic.


PARTIES HEREBY STIPULATE TO THE ABOVE FACTS.
                                                                 Respectfully Submitted,


                                                                  \s\ Anthony J. Peraica
                                                                  Anthony J. Peraica


                                                              Respectfully Submitted,

                                                              /s/ Robert P. Groszek
                                                              Attorney for Tomasz Markut
ANTHONY J. PERAICA & ASSOCIATES, LTD.
ARDC NO. 6186661
5130 S. ARCHER AVE.
CHICAGO, ILLINOIS 60632
TEL: 773.735.1700
FAX: 773.585.3035
SUPPORT@PERAICA.COM
